Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 10, 13, 16, 24, 25 and 28 rejected under 35 U.S.C. 103 as being unpatentable over Tan (U.S. Patent Pub. No. 2013/0256834) of record, in view of Hirano (U.S. Patent Pub. No. 2005/0078546) of record.
	Regarding Claim 1
	FIG. 3 (annotated below) of Tan discloses a device comprising: a first side back end of line (BEOL) metallization (BEOL1); a second side BEOL metallization (BEOL2); and a substrate (301) disposed between the first side BEOL metallization and the second side BEOL metallization, wherein the substrate is the bulk silicon substrate (as described in [0026], 321 is TSV), and the second side BEOL metallization comprises a metal-insulator-metal (MIM) capacitor (319). 

    PNG
    media_image1.png
    485
    615
    media_image1.png
    Greyscale

Tan is silent with respect to “the substrate is the bulk silicon substrate having a thickness in a range of 10nm to 500nm”.
	FIG. 3 of Hirano discloses a similar device, wherein the substrate (13) is the bulk silicon substrate (13 is a bulk silicon layer, formed on insulator 12) having a thickness in a range of 10nm to 500nm [0079]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tan, as taught by Hirano. The ordinary artisan would have been motivated to modify Tan in the above manner for purpose of improving reliability of operation (Para. 11 of Hirano).

	Regarding Claim 9
	FIG. 3 of Tan discloses at least one transistor (Tr) formed on the substrate on a same side as the first side BEOL metallization.

	Regarding Claim 10
	FIG. 3 of Tan discloses the MIM capacitor is a three-dimensional (3D) MIM capacitor formed in one or more metallization layers of the second side BEOL metallization.

	Regarding Claim 13
	FIG. 3 of Tan discloses a second MIM capacitor (317), wherein the second MIM capacitor is formed in a portion of the first side BEOL metallization.

	Regarding Claim 16
	FIG. 3 (annotated above) of Tan discloses a method of fabricating a device, the method comprising: forming a first side back end of line (BEOL) metallization (BEOL1) on a substrate (301); forming a second side BEOL metallization (BEOL2) on the substrate; and forming a metal-insulator-metal (MIM) capacitor (319) in the second side BEOL metallization, wherein the substrate is the bulk silicon substrate (as described in [0026], 321 is TSV), and the substrate is disposed between the first side BEOL metallization and the second side BEOL metallization.
Tan is silent with respect to “the substrate is the bulk silicon substrate having a thickness in a range of 10nm to 500nm”.
	FIG. 3 of Hirano discloses a similar device, wherein the substrate (13) is the bulk silicon substrate (13 is a bulk silicon layer, formed on insulator 12) having a thickness in a range of 10nm to 500nm [0079]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tan, as taught by Hirano. The ordinary artisan would have been motivated to modify Tan in the above manner for purpose of improving reliability of operation (Para. 11 of Hirano).

	Regarding Claim 24
	FIG. 3 of Tan discloses forming at least one transistor (Tr) on the substrate on a same side as the first side BEOL metallization.

	Regarding Claim 25
	FIG. 3 of Tan discloses the MIM capacitor is a three-dimensional (3D) MIM capacitor formed in one or more metallization layers of the second side BEOL metallization.

	Regarding Claim 28
	FIG. 3 of Tan discloses a second MIM capacitor (317), wherein the second MIM capacitor is formed in a portion of the first side BEOL metallization.

Claims 2, 7, 17, 22, 31 and 32 rejected under 35 U.S.C. 103 as being unpatentable over Tan and Hirano, in view of Inoue (U.S. Patent No. 5,449,948) of record.
	Regarding Claim 2
	Tan as modified by Hirano discloses Claim 1, comprising a first insulator disposed between the first plate and the second plate. 
Tan as modified by Hirano is silent with respect to “the MIM capacitor comprises: a first plate coupled to a first power connection; a second plate coupled to a second power connection”.
	FIG. 8 of Inoue discloses a similar device, wherein the MIM capacitor comprises: a first plate (22) coupled to a first power connection (24); a second plate (20) coupled to a second power connection (25); and a first insulator (21) disposed between the first plate and the second plate. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tan, as taught by Inoue. The ordinary artisan would have been motivated to modify Tan in the above manner for purpose of reducing noise in IC (Col. 2, Lines 25-29 of Inoue).

	Regarding Claim 7
	FIG. 8 of Inoue discloses the first power connection is configured to be at a positive potential and wherein the second power connection is configured to be at a negative potential or ground (Col. 9, Lines 11-30).

	Regarding Claim 17
	FIG. 8 of Inoue discloses forming the MIM capacitor comprises: forming a first plate (22) coupled to a first power connection (24); forming a second plate (20) coupled to a second power connection (25); and forming a first insulator (21) disposed between the first plate and the second plate.

	Regarding Claim 22
	FIG. 8 of Inoue discloses the first power connection is configured to be at a positive potential and wherein the second power connection is configured to be at a negative potential or ground (Col. 9, Lines 11-30).

	Regarding Claim 31
	FIG. 18 of Inoue discloses a power supply management chip (183) directly coupled to a first power connection (171) and a second power connection (180) in the second side BEOL metallization.

	Regarding Claim 32
	FIG. 18 of Inoue discloses a first buried power rail (BPR) (160) directly coupled to the first power connection (170) by a first via and a second BPR (164) directly coupled to the second power connection (180) by a second via

Claims 8 and 23 rejected under 35 U.S.C. 103 as being unpatentable over Tan, Hirano and Inoue, in view of Marsh (U.S. Patent Pub. No. 2004/0043578) of record.
	Regarding Claim 8
	Tan as modified by Hirano and Inoue discloses Claim 2, wherein the first insulator comprises a high dielectric constant (high-k) dielectric material (Col. 9, Line 17) and the IMD layer comprises a low dielectric constant (low-k) dielectric material (Col. 9, Lines 45-46). 
Tan as modified by Hirano and Inoue is silent with respect to “the first plate, the first insulator, and the second plate are disposed in an inter-metal dielectric (IMD) layer”.
	FIG. 2 of Marsh discloses a similar device, wherein the first plate (250), the first insulator (252), and the second plate (254) are disposed in an inter-metal dielectric (IMD) layer (245), wherein the first insulator comprises a high dielectric constant (high-k) dielectric material [0041] and the IMD layer comprises a low dielectric constant (low-k) dielectric material [0038]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tan, as taught by Marsh. The ordinary artisan would have been motivated to modify Tan in the above manner for purpose of increasing device density (Para. 8 of Marsh).

	Regarding Claim 23
	FIG. 3 of Marsh discloses the first plate (250), the first insulator (252), and the second plate (254) are disposed in an inter-metal dielectric (IMD) layer (245), wherein the first insulator comprises a high dielectric constant (high-k) dielectric material [0041] and the IMD layer comprises a low dielectric constant (low-k) dielectric material [0038].

Claim 33 rejected under 35 U.S.C. 103 as being unpatentable over Tan, Hirano and Inoue, in view of Licausi (U.S. Patent Pub. No. 2018/0294267).
	Regarding Claim 33
	Tan as modified by Hirano and Inoue discloses Claim 32. 
Tan as modified by Hirano and Inoue is silent with respect to “the second BPR is vertically aligned with a connector of the power supply management chip”.
	FIG. 13 of Licausi discloses a similar device, wherein the second BPR (46+48) is vertically aligned with a connector (52) of the power supply management chip. 
	It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the device of Tan, as taught by Licausi. The ordinary artisan would have been motivated to modify Tan in the above manner for purpose of reducing track count without shorting of the devices (Para. 3 of Licausi).

Response to Arguments
Applicant's arguments with respect to Hirano have been considered but they are not persuasive. Layer 13 of Hirano is a bulk silicon layer (p doped) formed on insulator 12. Therefore, layer 13 itself can be considered as a bulk silicon substrate (underlying substance or layer). The claim limitation does not exclude that the bulk silicon substrate can be formed on an insulator. In fact, FIG. 1A of the instant application shows the bulk silicon substrate 130 is formed on the insulator 141.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG-BAI ZHU whose telephone number is (571)270-3904.  The examiner can normally be reached on 11am – 7pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on (571)272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHENG-BAI ZHU/Primary Examiner, Art Unit 2892